UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2000


CANDACE E. ALSTON, an individual on behalf of themselves and
all others similarly situated,

                Plaintiff – Appellant,

          and

NEIL F. LETREN, an individual on behalf of themselves and all
others similarly situated,

                Plaintiff,

          v.

EXPERIAN INFORMATION SOLUTIONS, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:14-cv-03957-TDC)


Submitted:   March 14, 2017                 Decided:   March 16, 2017


Before FLOYD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Candace E. Alston, Appellant Pro Se.     Meredith Campbell, Joy
Catherine Einstein, SHULMAN, ROGERS, GANDAL, PORDY & ECKER, PA,
Potomac, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Candace    E.     Alston     appeals       the   district       court’s    order

dismissing her claims against Experian Information Solutions, Inc.

We   have    reviewed    the     record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Alston v. Experian Info. Sols., Inc., No. 8:14-cv-03957-

TDC (D. Md. Mar. 3, 2016).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    this     court    and    argument     would    not   aid   the

decisional process.



                                                                             AFFIRMED




                                          3